

115 HR 1529 IH: Debt Limit Control and Accountability Act of 2017
U.S. House of Representatives
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1529IN THE HOUSE OF REPRESENTATIVESMarch 15, 2017Mr. Sanford (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit the Secretary of the Treasury from using extraordinary measures to prevent the
			 Government from reaching the statutory debt limit, or using extraordinary
			 measures once such limit has been reached, and for other purposes.
	
 1.Short titleThis Act may be cited as the Debt Limit Control and Accountability Act of 2017. 2.Prohibition on use of extraordinary measures (a)In generalThe Secretary of the Treasury may not use extraordinary measures—
 (1)to prevent the United States from reaching the statutory debt limit under section 3101 of title 31, United States Code; or
 (2)once such debt limit has been reached. (b)Extraordinary measures definedFor purposes of this section, the term extraordinary measures means—
 (1)suspending the investments of the Thrift Savings Plan G Fund; (2)suspending the investments of the Exchange Stabilization Fund;
 (3)suspending the issuance of new securities to the Civil Service Retirement and Disability Fund and Postal Service Retiree Health Benefits Fund;
 (4)redeeming early securities held by the Civil Service Retirement and Disability Fund and the Postal Service Retiree Health Benefits Fund;
 (5)suspending the issuance of new State and Local Government Series securities and savings bonds; (6)replacing Treasury securities subject to the debt limit with debt issued by the Federal Financing Bank; or
 (7)any other extraordinary actions taken by the Secretary to avoid defaulting on the obligations of the United States.
 3.Repeal of Presidential modification of the debt ceilingChapter 31 of title 31, United States Code, is amended— (1)by repealing section 3101A; and
 (2)in the table of contents for such chapter, by striking the item relating to section 3101A. 4.Sense of CongressIt is the sense of Congress that—
 (1)the statutory debt limit under section 3101 of title 31, United States Code, should not be suspended;
 (2)if the United States reaches the statutory debt limit, the Secretary of the Treasury should prioritize payments to bondholders, so as to avoid defaulting on any maturing debt; and
 (3)future increases in the statutory debt limit should be tied to or contingent upon agreements to cut or control spending.
			